                Case 3:21-cr-00155-JD Document 17 Filed 07/12/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHAEL G. PITMAN (DCBN 484164)
   Assistant United States Attorney
 5 150 Almaden Boulevard, Suite 900
   San Jose, CA 95113
 6 Telephone: (408) 535-5040
   Facsimile:     (408) 535-5081
 7 Email: michael.pitman@usdoj.gov

 8 COREY J. SMITH (MABN 553615)
   Senior Litigation Counsel
 9 United States Department of Justice

10 Attorneys for United States of America

11                                     UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA

13                                          SAN FRANCISCO DIVISION

14     UNITED STATES OF AMERICA,                           Criminal No. 3:21-CR-00155-JD

15             Plaintiff,                                  STIPULATION TO EXCLUDE
                                                           TIME FROM JUNE 30, 2021
16                                                         THROUGH OCTOBER 13, 2021 AND
                               v.                          [PROPOSED] ORDER
17
       CARLOS E. KEPKE,
18
               Defendant.
19

20          It is hereby stipulated by and between counsel for the United States and counsel for the

21 Defendant Carlos E. Kepke, that time be excluded under the Speedy Trial Act from June 30, 2021

22 through October 13, 2021.

23          At the status conference held on June 30, 2021, the government and counsel for Defendant

24 agreed that time be excluded under the Speedy Trial Act so that defense counsel could continue to

25 prepare, including by reviewing the discovery that has been produced. The government and counsel for

26 Defendant further hereby stipulate and agree that this matter is complex, as defined in 18 U.S.C. §

27 3161(h)(7)(B)(ii), due to the breadth and duration of the conduct alleged in the Indictment, and the fact

28 that the discovery is voluminous.
      STIPULATION TO EXCLUDE TIME FROM JUNE 30, 2021   1
      THROUGH OCTOBER 13, 2021 AND [PROPOSED] ORDER
      Case No.: 3:21-CR-00155-JD
                Case 3:21-cr-00155-JD Document 17 Filed 07/12/21 Page 2 of 3




 1          For these reasons, and as further stated on the record at the status conference, the parties stipulate

 2 and agree to exclude time until October 13, 2021, and further stipulate and agree that the ends of justice

 3 served by excluding the time from June 30, 2021 through October 13, 2021 from computation under the

 4 Speedy Trial Act outweighs the best interests of the public and Defendant in a speedy trial. 18 U.S.C. §§

 5 3161(h)(1)(D), (h)(7)(A), (h) (7)(B)(ii), (h)(7)(B)(iv).

 6          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 7 counsel for Defendant to file this stipulation and proposed order.

 8

 9 IT IS SO STIPULATED.

10                                                         STEPHANIE M. HINDS
                                                           Acting United States Attorney
11
                                                           s/ Michael G. Pitman
12                                                         MICHAEL G. PITMAN
                                                           Assistant United States Attorney
13                                                         COREY J. SMITH
                                                           Senior Litigation Counsel
14
                                                           Attorneys for United States of America
15

16                                                         s/ Grant P. Fondo
17                                                         GRANT P. FONDO

18                                                         Attorney for Defendant Carlos E. Kepke

19

20                                              [PROPOSED] ORDER
21          Based upon the facts set forth in the stipulation of the parties and the representations made to the
22 Court on June 30, 2021 and for good cause shown, the Court finds that time should be excluded from

23 June 30, 2021 through October 13, 2021 under the Speedy Trial Act because of the complexity of the

24 case, and also that failing to exclude the time from June 30, 2021 through October 13, 2021 would

25 unreasonably deny defense counsel and Defendant the reasonable time necessary for effective

26 preparation, taking into account the exercise of due diligence. 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A),

27 (h) (7)(B)(ii), (h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time

28 from June 30, 2021 to October 13, 2021 from computation under the Speedy Trial Act outweigh the best
      STIPULATION TO EXCLUDE TIME FROM JUNE 30, 2021   2
      THROUGH OCTOBER 13, 2021 AND [PROPOSED] ORDER
      Case No.: 3:21-CR-00155-JD
               Case 3:21-cr-00155-JD Document 17 Filed 07/12/21 Page 3 of 3




 1 interests of the public and Defendant in a speedy trial. Therefore, and with the consent of the parties, IT

 2 IS HEREBY ORDERED that the time from June 30, 2021 through October 13, 2021 shall be excluded

 3 from computation under the Speedy Trial Act.

 4

 5 IT IS SO ORDERED.

 6

 7 DATED: ___________________                                    ___________________________
                                                                 JAMES DONATO
 8                                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE TIME FROM JUNE 30, 2021   3
     THROUGH OCTOBER 13, 2021 AND [PROPOSED] ORDER
     Case No.: 3:21-CR-00155-JD
